Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 2/1/22 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes the previous ODP rejections.
The previous restriction and 102 rejections have been maintained and modified due to amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



	
Claim Rejections - 35 USC § 102
Claim(s) 1-10, 13-16, 23, 49, and 28-29 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyun et al. (US 20140199592/WO 2013023216) listed on IDS and ISR).
Pyun (claims, abs., figures, Ex5, 2, 10, 35, 37-49, 59) discloses the claimed process of producing a sulfur copolymer comprising melting sulfur at 120-124 °C, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Copolymerizing (49, Ex.5) sulfur (60 wt%) with a mononfujncitonal monomer of benzyl methacrylate (an ethylenically unsaturated comonomer, 7wt%) at 185 °C. before adding any polyfunctional monomers.  The monofunctional monomers are homogeneously inherently form a prepolymer.  The prepolymer is further copolymerized with 1,3-diisopropenylbenzene (33 wt%) to form a copolymer.
Pyun teaches a process of making and raw materials that are indistinguishable from the instant process recited in claims 1-3, 14-16, 23, 49, and 28-29.  In light of this, it appears that the adduct would have inherently possessed the claimed properties such as “enables thermal activation and scission…”, miscibility, “tuneable composition…”, “further determined by a number of reactive functional groups…”., “dynamic S-S bonds are relatively weak…”, “soluble in the molten sulfur prepolymer”, “thiol-ene or other related process”, “improvements”, etc.  See MPEP § 2112.
It is duly notified the application does not claim all steps a-g being simultaneous or sequential.  It is duly notified the application does not claim the first and second monomers being different in most of the claims. 

Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.  See above modified rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766